




Exhibit 10.59
 
[a10kexhibitletterhead.jpg]
 
1000 Mylan Boulevard
Canonsburg, PA 15317 USA
Phone    724.514.1800
Fax    724.514.1870
Web    mylan.com



November 4, 2014




Letter Agreement


Dear Robert:


Reference is made to your Third Amended and Restated Executive Employment
Agreement, entered into on February 25, 2014 and effective as of January 1,
2014, with Mylan Inc. (the “Company”), as such agreement may be amended from
time to time (the “Employment Agreement”). The Employment Agreement provides for
certain benefits upon a termination of employment with Good Reason (as such term
is defined in the Employment Agreement). By executing this letter agreement, for
good and valuable consideration (including the agreement of the parties hereto
that, by entering into this letter agreement, immediately following the
consummation of the Transaction (as defined below), you shall have the title and
position of Executive Chairman of Mylan N.V., the term “Executive Chairman” as
used in the Employment Agreement shall include the title and position of
Executive Chairman of Mylan N.V., the authority, duties and responsibilities set
forth in Section 1 of the Employment Agreement shall include the corresponding
authority, duties and responsibilities associated with your title and position
as Executive Chairman of Mylan N.V., you shall serve as Chairman of the board of
directors of Mylan N.V. and references to “the Company” in the definition of
Good Reason shall be deemed to refer to both Mylan Inc. and Mylan N.V.), you
acknowledge and agree that you will not have Good Reason under clause (1) of the
definition thereof for any purpose of the Employment Agreement solely as a
result of (i) the Company becoming a wholly-owned subsidiary of Mylan N.V.
pursuant to the Business Transfer Agreement and Plan of Merger, dated as of July
13, 2014, by and among Abbott Laboratories, an Illinois corporation, the Company
and the other parties thereto, as amended and as may be further amended from
time to time (the transaction contemplated by such agreement, the
“Transaction”), (ii) your becoming Executive Chairman of Mylan N.V., or (iii)
your becoming a non-executive member of the board of directors of Mylan N.V. for
purposes of Dutch law (collectively, the “Reorganization”). This letter
agreement shall be effective solely with respect to the Reorganization, shall
have no effect of any kind on whether any event, action or occurrence that
occurs prior to and/or following the consummation of the Reorganization
constitutes Good Reason, and shall not be deemed or construed as a waiver of any
rights under the Employment Agreement except as expressly stated herein. All
other provisions of the Employment Agreement, as modified by the foregoing,
shall remain in full force and effect notwithstanding this letter agreement.
This letter agreement shall be binding on the parents, subsidiaries and
affiliates of the Company.








--------------------------------------------------------------------------------




MYLAN INC.,
By
 
/s/ Rodney L. Piatt
 
Name: Rodney L. Piatt
 
Title: Chairman, Compensation Committee of the Mylan Inc. Board of Directors







Acknowledged and agreed:




/s/ Robert J. Coury        
Robert J. Coury






